Citation Nr: 0615708	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-28 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include due to undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression, to include due to undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
disorder and fatigue, to include due to undiagnosed illness.  




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active duty 
service from September 1991 to March 1992, with approximately 
four months of prior active service and over seven years of 
prior inactive service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In January 1998, the veteran filed a claim for entitlement to 
service connection for, among other things, memory loss.  The 
RO has not yet addressed this issue and the claim is REFERRED 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 1995, the RO obtained the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) for his first period of service.  The NPRC indicated 
that it was unable to verify service in 1991-1992 and 
requested that the RO provide the veteran's separation form 
for his 1991-1992 service.  The NPRC also indicated that if 
service was in the National Guard, the state Adjutant 
General's Office where the veteran served should be 
contacted.  It appears that the RO has made no further 
attempts to obtain the veteran's service medical records for 
the second period of service.  Though the veteran himself 
later provided copies of service medical records for his 
second period of service, it is not clear if he has submitted 
a complete copy of his records.  Thus, the RO is to take the 
appropriate measures to obtain these records from official 
sources.  

On a claim form submitted in March 1997, the veteran 
indicated that in May 1994, he received treatment for mental 
stress at the VA Medical Center (VAMC) in Washington, DC.  He 
also reported treatment for his mental condition at Kaiser 
Permanente.  On a subsequent claim form, received in January 
1998, he indicated that he had received VA treatment for his 
back disorder from 1996 to present.  In May 1998, the RO made 
a request for (and obtained) the veteran's VA treatment 
records from October 1996 to May 1998.  His records from 1994 
have not yet been sought and appropriate steps should be 
taken to obtain those records.  In addition, according to a 
March 2003 statement, he was to receive VA treatment in March 
2003.  A March 2000 VA examination report also notes that he 
was referred to mental hygiene for assessment of fatigue.  
The RO should ensure that any ongoing medical treatment 
records are obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

With regard to any private medical treatment, the RO has 
specifically requested that the veteran provide the RO with 
the appropriate authorization to obtain any records on his 
behalf.  Though he has not submitted any authorization for 
release of his records from Kaiser Permanente, since the 
claim must be remanded to obtain other records, the RO should 
provide him with the opportunity to either submit his Kaiser 
Permanente records or to provide the RO with the appropriate 
authorization to obtain those records on his behalf.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
claim for service connection.  

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Thus, on remand, the RO must correct any defects in VCAA 
notices previously provided the veteran.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must review the veteran's claims 
file, and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002) are fully complied with and 
satisfied.  With respect to the new and 
material evidence claims, the notice 
should address what evidence would be 
necessary to substantiate that element 
or elements required to establish 
service connection that were found 
insufficient in the previous denials, 
as outline by the Court in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  In addition, the 
letter should advise that a disability 
rating and effective date will be 
assigned if service connection is 
granted for any of his disabilities, as 
well as the information and evidence 
necessary to substantiate such, as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	The RO should take the appropriate 
steps to obtain the veteran's service 
medical records for the second period 
of service from official sources.  

3.	The RO should take the appropriate 
steps to obtain any outstanding VA 
treatment records from 1994 to present.

4.	The RO should provide the veteran with 
the opportunity to submit any pertinent 
records from Kaiser Permanente, or, to 
submit the appropriate authorization 
for the RO to obtain those records on 
his behalf.  If appropriate 
authorization is submitted, the RO 
should take the appropriate steps to 
obtain the records.

5.	If, after making reasonable efforts, 
the RO cannot locate any records, the 
RO must specifically document what 
attempts were made to locate the 
records.  With regard to any government 
records that cannot be located, the RO 
must indicate in writing that further 
attempts to locate or obtain any 
government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.  

6.	Thereafter, following any other 
appropriate development (including VA 
examinations if indicated), the RO 
should, based on all evidence of 
record, readjudicate the issues of: (1) 
entitlement to service connection for 
PTSD; (2) whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for headaches, to include 
due to undiagnosed illness; (3) whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
depression, to include due to 
undiagnosed illness; and (4) whether 
new and material evidence has been 
submitted to reopen a clam of 
entitlement to service connection for 
sleep disorder and fatigue, to include 
due to undiagnosed illness.  If the 
benefit sought on appeal is not 
granted, the veteran should be provided 
a supplemental statement of the case 
and be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






